PER CURIAM.
The district court dismissed the habeas petition filed by Jesus Miranda-Gonzalez under 28 U.S.C. § 2241 and petitioner has appealed. After carefully reviewing the record and the briefs of the parties, we affirm the judgment of the district court for essentially the reasons stated in the magistrate judge’s Report and Recommendation and in the district judge’s Opinion and Order. Specifically, petitioner’s double jeopardy argument is meritless because the Double Jeopardy Clause does not apply in prison disciplinary proceedings. Any due process argument also lacks merit because, even assuming, without deciding, that petitioner possessed some kind of liberty interest, he received all the process he was due under Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).
Affirmed. See Local Rule 27(c).